Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawing replacement is received and accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Helm 2013/0275871 in view of Efrafti et al. (hereinafter Efrafti) US 2014/0173515, Foxenland US 2007/0263843 and Chiang et al. (hereinafter Chiang) US 2016/0070437
In regard to claim 11, Helm disclose A method for processing a user input from a user for a motor vehicle, comprising the following steps:  (Fig. 3, [0017] [0021][0025] process user input from vehicle user interface, for example) 
retrieving, by a data processing device, a superset of data records from a mobile terminal other than the motor vehicle; ([0022]-[0025] retrieve files and folders from the mobile device other than the vehicle computing device)
storing, by a memory device, the superset of data records; ([0016] [0019]store the files by the vehicle computing device)
evaluating, by the data processing device, the user input to provide a result; (Fig. 3, [0025][0026][0028]-[0033] provide the result based on the user input) 
selecting, by the data processing device, a subset of data records based on the user input from the superset of data records based on the result; (Fig. 3, [0025][0026][0028]-[0029] [0033] provide content portion related to the content or file from the files that is received based on input identified result) 
But Helm fail to explicitly disclose “determining, by the data processing device, a frequency value for each data record of the subset of data records, the frequency value corresponding to a respective number of previous uses of each data record, outputting, by an output device, the subset of data records based on the frequency values to the user; determining, by the output device, a particular frequency value of a particular data record of the subset of data records having the highest value among the frequency values of all the data records of the subset of data records; determining, by the output device, the particular frequency value of the particular data record that meets a predetermined selection criterion, wherein the predetermined selection criterion is whether a relative value is greater than a predefined threshold value; designating, by the output device, the particular data record as a VIP data record; preselecting, by the output device, the VIP data record; marking, by the output device, the VIP data record; and outputting, by the output device, the VIP data record to the user.”
Efrati disclose determining, by the data processing device, a frequency value for each data record of the subset of data records, the frequency value corresponding to a respective number of previous uses of each data record; ([0020][0022][0025]-[0028] identify a calling frequency associated with each contact) 
outputting, by an output device, the subset of data records based on the frequency values to the user; ([0020][0024][0025] display the set of contacts based on calling frequency number)
determining, by the output device, a particular frequency value of a particular data record of the subset of data records having the highest value among the frequency values of all the data records of the subset of data records; ([0025]-[0028] frequency value can be identified for each contact, the highest value can be determined since each value can be compared) 
determining, by the output device, the particular frequency value of the particular data record that meets a predetermined selection criterion, ([0025]-[0028] frequency value can be identified for each contact, if the frequency value meet the threshold can be determined ) 
wherein the predetermined selection criterion is whether a relative value is greater than a predefined threshold value, ([0025]-[0028] whether the frequency value of each contact meet the threshold can be determined ) 
designating, by the output device, the particular data record as a VIP data record; ([0028]identify and display the contact as the high priority contact) 
preselecting, by the output device, the VIP data record; ([0028][0034][0035] the identified contact is presented to the user therefore the contact is selected by the output device)
marking, by the output device, the VIP data record; ([0034][0035] the high priority contact is identified and descriptive text can be added proximate to the contact as an indication of the reason based on criteria)
and outputting, by the output device, the VIP data record to the user. ([0034][0035] the high priority contact is displayed along the indication)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Efrati’s method of displaying content into Helm’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Efrati’s displaying information based on meeting threshold condition would provide more content display control to Helm’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying information based on certain criteria would provide the user with more desired information and therefore improve the user experience.
But Efrati and Helm fail to explicitly disclose “the frequency value, as adjusted by a weighting factor;”
Foxenland disclose the frequency value, as adjusted by a weighting factor; ([0014] [0060]-[0062] age of the call may be used as a weighting factor for the entries)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Foxenland’s method of identifying and displaying information into Efrati and Helm’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Foxenland’s method of adding weighting factor to the information identified would provide more content display control to Efrati and Helm’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that adding weighting factor to the information identified would provide the user with more desired information and therefore improve the user experience.
But Efrati, Foxenland and Helm fail to explicitly disclose “wherein the relative value is: a ratio of the particular frequency value to a second highest frequency value among the frequency values of all the subset of data records, or a ratio of the particular frequency value to a sum of all frequency values of the subset of data records;”
Chiang disclose wherein the relative value is: a ratio of the particular frequency value to a second highest frequency value among the frequency values of all the subset of data records, or a ratio of the particular frequency value to a sum of all frequency values of the subset of data records. ([0020]-[0027] the ratio of the particular frequency/sum of all frequency is calculated and compared to a preset value) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Chiang’s method of identifying frequency of an application execution into Foxenland, Efrati and Helm’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Chiang’s method of identifying a frequency of usage would provide more content control to Foxenland, Efrati and Helm’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that identifying a frequency of usage would provide the user with more desired information and therefore improve the user experience.
In regard to claim 12, Efrati and Helm, Foxenland, Chiang disclose The method according to claim 11, the rejection is incorporated herein.
But Helm, Foxenland, Chiang fail to disclose “wherein the superset of data records includes a call log containing information on selected or made outgoing calls, information on incoming accepted calls and information on incoming missed or unanswered calls.”
Efrati disclose wherein the superset of data records includes a call log containing information on selected or made outgoing calls, information on incoming accepted calls and information on incoming missed or unanswered calls. ([0022] the call log of previous calls made/received and the like, the call log also include information of missed calls, etc. which is known to the people with the skill in the art) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Efrati’s method of displaying content into Foxenland, Chiang, Helm’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Efrati’s displaying information based on meeting threshold condition would provide more content display control to Foxenland, Chiang, Helm’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying information based on certain criteria would provide the user with more desired information and therefore improve the user experience.
In regard to claim 13, Efrati and Helm, Foxenland, Chiang disclose The method according to claim 11, the rejection is incorporated herein.
Helm disclose wherein the superset of data records is retrieved only once during or after each connection between the mobile terminal to the motor vehicle. ([0022]-[0025][0038] [0046] retrieve the data during connection between the mobile and vehicle computing device)
In regard to claim 16, Efrati and Helm, Foxenland, Chiang disclose The method according to claim 11, the rejection is incorporated herein.
Helm disclose wherein outputting of the subset of data records further comprises:
outputting, by the output device, the subset of data records as a list; (Fig. 3, [0023] [0039] playlist is displayed) and 
outputting, by the output device, a remaining subset of data records being sorted alphabetically. (Fig. 3, [0023][0039][0040] the list may be organized by the name, etc. criteria) 
But Hel, Foxenland, Chiang fail to explicitly disclose “outputting, by the output device, the VIP data record as a first item of the list;”
Efrati disclose outputting, by the output device, the VIP data record as a first item of the list; ([0041] the particular high priority contact can be displayed as the first group of contact (the number of list in the group can be 1) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Efrati’s method of displaying content into Foxenland, Chiang, Helm’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Efrati’s displaying information based on meeting threshold condition would provide more content display control to Foxenland, Chiang, Helm’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying information based on certain criteria would provide the user with more desired information and therefore improve the user experience.
In regard to claim 17, claim 17 is a motor vehicle claim corresponding to the method claim 11 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 11.
In regard to claim 18, Efrati and Helm, Foxenland, Chiang disclose The motor vehicle according to claim 17, the rejection is incorporated herein.
Helm disclose further comprising: an input device configured to detect the user input. ([0017][0018] touch screen to receive user input) 
In regard to claim 19, Efrati and Helm, Foxenland, Chiang disclose The motor vehicle according to claim 18, the rejection is incorporated herein.
Helm disclose wherein the input device further comprises:
a microphone device configured to detect an acoustic voice inputs of the user.  ([0018][0021] microphone to detect voice command)
In regard to claim 20, Efrati and Helm, Foxenland, Chiang disclose The motor vehicle according to claim 19, the rejection is incorporated herein.
Helm disclose wherein the microphone device is connected to the data processing device via a data connection. ([0018] [0050][0051]Fig. 1, microphone is connected with the vehicle computing device) 
In regard to claim 21, Efrati and Helm, Foxenland, Chiang The motor vehicle according to claim 17, the rejection is incorporated herein.
Helm disclose wherein the output device further comprises:
a display area configured to present visual information; (Fig. 3-4, [0028]-[0034] display information on the display user interface 330) 
a speaker device configured to output acoustic information; ([0018][0051] speaker) and
a second data interface configured to transmit an output data to the speaker device. ([0018][0051] providing audio content from the content playback device to the user) 
In regard to claim 22,   Efrati and Helm, Foxenland, Chiang The method according to claim 11, the rejection is incorporated herein.
But Helm, Efrati and  Chiang fail to explicitly disclose “wherein the weighting factor accounts for a respective age of each of the previous uses.”
Foxenland disclose wherein the weighting factor accounts for a respective age of each of the previous uses. ([0014] [0060]-[0062][0074]  age of the call may be used as a weighting factor for the entries)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Foxenland’s method of identifying and displaying information into Efrati and Helm’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Foxenland’s method of adding weighting factor to the information identified would provide more content display control to Efrati and Helm’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that adding weighting factor to the information identified would provide the user with more desired information and therefore improve the user experience.
In regard to claim 23,    Efrati and Helm, Foxenland, Chiang The method according to claim 11, the rejection is incorporated herein.
But Helm, Efrati and Chiang fail to explicitly disclose “wherein the previous uses are within a predetermined time frame falling prior to a current point in time.”
Foxenland disclose wherein the previous uses are within a predetermined time frame falling prior to a current point in time. ([0075] [0060] [0016][0017] [0052][0053] time stamp identify the called time is within a predetermined amount of time or not and the called time stamp means it happened therefore the time falls prior to a current time) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Foxenland’s method of identifying and displaying information into Efrati and Helm’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Foxenland’s method of adding weighting factor to the information identified would provide more content display control to Efrati and Helm’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that adding weighting factor to the information identified would provide the user with more desired information and therefore improve the user experience.
In regard to claims 24-25, claims 24-25 are motor vehicle claims corresponding to the method claims 22-23 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 22-23.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Helm 2013/0275871, Efrafti et al. (hereinafter Efrafti) US 2014/0173515, Foxenland US 2007/0263843 and Chiang et al. (hereinafter Chiang) US 2016/0070437  as applied to claim 11, further in view of Kulis et al. (Kulis) US 2010/0241963
In regard to claim 14, Efrati and Helm, Foxenland, Chiang disclose The method according to claim 11, the rejection is incorporated herein.
But Helm and Efrati, Foxenland, Chiang fail to explicitly disclose “further comprising: issuing, by the output device, a voice request to the user to query the preselecting and the marking the VIP data record.”
Kulis disclose further comprising: issuing, by the output device, a voice request to the user to query the preselecting and the marking the VIP data record.  ([0250]- [0252] speech prompt is played to confirm the identified and tagged status of the content item) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kulis’ navigating content using voice command into Foxenland, Chiang, Efrati and Helm’s invention as they are related to the same field endeavor of content displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kulis’ method of navigating content using voice command would provide more content display control to Foxenland, Chiang, Efrati and Helm’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that navigating content using voice command would provide the user with more desired information using voice and therefore improve the user experience.
In regard to claim 15, Efrati, Kulis and Helm, Foxenland, Chiang disclose The method according to claim 14, the rejection is incorporated herein.
But Helm, Kulis, Foxenland, Chiang fail to explicitly disclose “further comprising: determining, by the output device, a respective frequency of use for each telephone number associated with the VIP data record;”
Efrati further comprising: determining, by the output device, a respective frequency of use for each telephone number associated with the VIP data record; ([0025]-[0028][0038][0039] frequency value can be identified for each contact, and each contact include phone number) 
an additional query as to whether the telephone number with the greatest respective frequency of use is to be used in processing of the user input. ([0025]-[0028][0034] [0038][0039] frequency value can be identified for each contact, and each contact include phone number, the greatest value can be identified which is well known to the people of the skill in the art, the user may be prompted for feedback regarding the telephone number identified, as whether to add it or use it) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Efrati’s method of displaying content into Foxenland, Chiang, Kulis and Helm’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Efrati’s displaying information based on meeting threshold condition would provide more content display control to Foxenland, Chiang, Kulis and Helm’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying information based on certain criteria would provide the user with more desired information and therefore improve the user experience.
But Efrati and Helm, Foxenland, Chiang fail to explicitly disclose “and outputting, by the output device, the voice request with the additional query.”
Kulis disclose and outputting, by the output device, the voice request with the additional query. ([0250]-[0252] speech prompt is played to confirm using the identified content item, or any voice prompt which is implementation dependent) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kulis’ navigating content using voice command into Foxenland, Chiang, Efrati and Helm’s invention as they are related to the same field endeavor of content displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kulis’ method of navigating content using voice command would provide more content display control to Foxenland, Chiang, Efrati and Helm’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that navigating content using voice command would provide the user with more desired information using voice and therefore improve the user experience.
Response to Arguments
Applicant’s arguments with respect to claims 11-21 filed on 1/19/2021 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20110276330 A1 	November 10, 2011				Charlier et al.
Methods and Devices for Appending an Address List and Determining a Communication Profile
US 20170060264 A1 	March 2, 2017		Gasselin de Richebourg et a.
EFFICIENT HANDLING OF DIFFERENT REMOTE CONTROLLERD USING A SINGLE MEDIA APPLICATION RULE SYSTEM DEVICE BY A USER ELECTRONIC DEVICE
US 20130117294 A1	May 9, 2013					ARAO
TRAIL LOG ANALYSIS SYSTEM, MEDIUM STORING TRAIL LOG ANALYSIS PROGRAM, AND TRAIL LOG ANALYSIS METHOD

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143


/XUYANG XIA/Primary Examiner, Art Unit 2143